CaseaB? A-dh-O49C4G64 L Boddatenm 65+ 26 FifeleO D/BA19.9 Page d Obi 1

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

 

HUMBERTO ESTRADA, ET AL. )
)
Plaintiffs, )
) Case No: 1:17-cv-00496-GLR
v. )
)
ECOLOGY SERVICES REFUSE & )
RECYCLING, LLC, EL AL. )
)
Defendants. )
ORDER

Upon consideration of Plaintiffs’ and Defendants’ Joint Motion to Approve
Settlement, it is this 7/<¥day of Ct, 2019, hereby

ORDERED, that the settlement reached by the parties in the above-captioned matter
is approved; and it is further

ORDERED, that the above-captioned matter is dismissed with prejudice.

Hon. George L. Russell Ml

U.S. District Court for the District of
Maryland

 

4825-8739-8759, v. 1

 
